Citation Nr: 1520872	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-45 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for irritable bowels, to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.

2.   Entitlement to service connection for chronic fatigue, to include as sleep apnea and/or as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.

3.  Entitlement to service connection for generalized muscle and joint pain, to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 through July 1992, to include service in the Southwest Asia Theater of Operations where he engaged the enemy in combat and was awarded the Combat Infantryman Badge.  The Veteran also had service in the Connecticut Army National Guard from July 1992 through June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which, among other issues, denied service connection for Gulf War Syndrome related to chronic fatigue, irritable bowel syndrome, and fibromyalgia.  The Veteran has perfected a timely appeal of that issue.

The Veteran testified during a hearing held before a Decision Review Officer in July 2010.  Later, he and his spouse also testified during a June 2012 Travel Board hearing.  Transcripts of the foregoing testimony are associated with the claims file.

In connection with his claim for service connection for "Gulf War Syndrome", the Veteran has alleged various manifestations, including irritable bowels, chronic fatigue, and generalized muscle and joint pain.  Insofar as the Veteran's claimed chronic fatigue, the evidence indicates that his reported symptoms are most likely attributable to a diagnosis of obstructive sleep apnea.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims noted that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, although the RO has separately denied service connection for sleep apnea during the pendency of this appeal, the Board has recharacterized the issues on appeal as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of the Veteran's entitlement to service connection for irritable bowels and generalized muscle and joint pain, each to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has chronic fatigue that is attributable to obstructive sleep apnea that was as likely as not sustained initially during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the fully favorable action taken below as to the issue being adjudicated, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As noted above, the Veteran has alleged symptoms of chronic fatigue in relation to his claim of service connection for an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.  Pursuant to Clemons, the Board has expanded the Veteran's claim in relation to chronic fatigue in order to reflect other diagnoses shown in the record.

Post-service VA treatment records show that the Veteran was diagnosed with severe obstructive sleep apnea following a sleep study performed in May 2010.  In January 2014, the Veteran was afforded a VA examination to explore the cause and origin of his claimed chronic fatigue symptoms.  During that examination, the Veteran reported that, since his active duty service, he had been experiencing sonorous sleep with coughing and gasping during the night.  On review of the claims file and based on the Veteran's history, the examiner confirmed the May 2010 sleep apnea diagnosis.  The examiner opined that, although the sleep apnea is not a result of any exposure event in Southwest Asia, the Veteran's sleep apnea did likely begin during active duty service prior to his deployment to Southwest Asia.  This opinion is not rebutted by any contrary medical evidence in the record.

Notably, service treatment records are silent for any complaints of fatigue or disturbed sleep.  Similarly, there is no record of any in-service treatment or diagnoses of sleep apnea.  The Veteran testified during his hearing, however, that he was not aware of sleep apnea as a medical condition and that he did not seek evaluation or treatment of it until after his separation from service at the urging of his spouse.  Overall, the evidence is in relative equipoise as to the question of whether the Veteran's sleep apnea began during his active duty service.  The Board resolves doubt as to that question in the Veteran's favor and finds that it is at least as likely as not that his sleep apnea began during his active duty service.

In view of the foregoing, the Veteran is entitled to service connection for obstructive sleep apnea.  That appeal is granted.

ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

In his claims submissions and during his Travel Board hearing, the Veteran asserts also that he has headaches, general muscle and joint pain that are distinct from his service-connected left knee disability, and an irritable bowel condition manifested by chronic diarrhea and gas.  He asserts that those medical problems have been ongoing since his period of active duty service in the Persian Gulf.  These assertions are supported by multiple lay statements received from the Veteran's mother, spouse, and friends.  The Veteran's DD Form 214 and his service treatment records reflect that the Veteran did serve in the Southwest Asia Theater of Operations from approximately August 1990 through March 1991.

The Veteran's post-service VA and private treatment records dated through March 2015 reflect that the Veteran has been followed on a regular basis for chronic and persistent diarrhea and abdominal pain, fatigue, and joint pain.  During a May 2013 VA psychiatric treatment visit, the Veteran reported that he was experiencing chronic muscle pains that traveled around his body and frequently changed locations.  During VA treatment in February 2014, the Veteran apparently screened positive for chronic multisystem illness manifested by chronic fatigue, an undiagnosed irritable bowel condition, and sleep disturbances.

Although the Veteran testified during his Board hearing that he believed that he had previously received diagnoses of fibromyalgia and irritable bowel syndrome (IBS), review of the record at this time does not reveal any such diagnoses.  In that regard, and as to IBS specifically, the Board notes again that a February 2014 VA treatment record references an undiagnosed irritable bowel condition.  Although subsequent VA treatment records identify chronic diarrhea that was diagnosed provisionally as irritable bowel syndrome, the records nonetheless do not reflect an actual diagnosis of IBS.

Notably, the post-service treatment records and VA examinations performed in September 1992, January 2010, and January 2014 do reflect medical diagnoses of left knee chondromalacia patella, strain, and instability.  Other VA treatment records show that the Veteran was also treated periodically for a chronic radicular low back problem and for an acute injury to his right ankle in February 2014.

Subject to all of the foregoing, the Board observes that the Veteran has been afforded VA examinations for Gulf War-related disabilities in January and June of 2014.  Neither examination included studies nor opinions pertinent to the Veteran's claimed irritable bowel disorder.  Although the January 2014 examination included an orthopedic examination and opinion as to the nature and origin of the Veteran's left knee disability, that examination was limited in scope only to the Veteran's left knee.  To the extent that the Veteran has asserted, and the May 2013 VA treatment record notes, complaints of generalized and traveling muscle and joint pain throughout his body, the January 2014 examination is incomplete for purposes of evaluating the Veteran's complaints of generalized joint and muscle pain.  Moreover, the June 2014 examination did not include an examination of those complaints.  For these reasons, the Board finds that the previous January and June 2014 examinations are incomplete.  Hence, the Veteran should be afforded a new VA examination to determine the nature and origin of his claimed irritable bowel disorder and generalized joint and muscle pain.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his irritable bowel disorder and/or muscle and joint pain since March 2015.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2014).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for irritable bowels and generalized muscle and joint pain, each to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging a new VA examination of his claimed irritable bowel disorder and muscle and joint pain.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his irritable bowel disorder and/or generalized muscle and joint pain since March 2015.
 
2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's irritable bowels and generalized muscle and joint pain are manifestations of a diagnosed disorder that was caused or aggravated by his active duty service, or alternatively, are manifestations of an undiagnosed illness that resulted from his documented service in the Persian Gulf.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran had combat service in the Persian Gulf.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's irritable bowels and generalized muscle and joint pain.  The examiner should also provide answers to the following medical questions:

	(a) are you able to render a specific diagnosis that is 	pertinent to the irritable bowel-type symptoms?

	(b) for each diagnosed disorder that is pertinent to the 	Veteran's irritable bowels, is it at least as likely as not 	(i.e., at least a 50 percent probability) that the 	diagnosed disorder was incurred during or caused by 	the Veteran's active duty service? 

	(c) if you are unable to render a specific diagnosis that 	is pertinent to the Veteran's irritable bowels, is it at 	least as likely as not that the Veteran's irritable bowel 	symptoms were incurred as a result of his service in 	the Persian Gulf?

	(d) regarding the Veteran's generalized muscle and 	joint pain, does the Veteran have symptoms and 	manifestations that may be distinguished from those 	associated with his non-service-connected low back 	disorder and his service-connected left knee disorder?  	If so, are you able to render a specific diagnosis 	pertinent to those muscle and joint symptoms?

	(e) for each diagnosed disorder that is pertinent to the 	Veteran's generalized muscle and joint pain, is it at 	least as likely as not (i.e., at least a 50 percent 	probability) that the diagnosed disorder was incurred 	during or caused by the Veteran's active duty service? 

	(f) if you are unable to render a specific diagnosis that 	is pertinent to the Veteran's generalized muscle and 	joint pain, is it at least as likely as not that the 	Veteran's muscle and joint symptoms, which are 	distinct from symptoms associated with his low back 	and left knee disorders, were incurred as a result of his 	service in the Persian Gulf?

All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

 A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of entitlement to service connection for irritable bowels and generalized muscle and joint pain, each to include as an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


